Citation Nr: 0001072	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  95-35 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for headaches.

3.  Entitlement to a temporary total evaluation for 
hospitalization from June to July of 1992, pursuant to 38 
C.F.R. § 4.30 (1999). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to June 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a March 1995 rating decision by the Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veteran Affairs (VA), in which the RO denied service 
connection for PTSD and headaches, and denied a temporary 
total evaluation under 38 C.F.R. § 4.30.  The Board notes 
that in the March 1995 rating decision, the RO also denied 
entitlement to non-service connected pension.  However, this 
pension claim was granted in a July 1999 rating action by the 
RO.  The Board also notes that the evidence shows that the 
veteran seeks service connection for a seizure disorder.  As 
this issue has not been addressed by the RO, it is referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran has not submitted evidence of a current PTSD 
diagnosis related to service.

2.  The veteran has not submitted competent medical evidence 
that his current headache condition is related to service.

3.  The veteran has not submitted evidence that his 
hospitalization from June to July of 1992 was for treatment 
of a service connected disability. 



CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for PTSD is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim for service connection for headaches 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The criteria for a temporary total evaluation based on 
hospitalization requiring convalescence have not been met. 38 
C.F.R. § 4.30 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The first two issues before the Board are whether the veteran 
is entitled to service connection for PTSD and for headaches.  
A veteran who submits a claim for benefits to the VA shall 
have the burden of offering sufficient evidence to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467- 68 (Fed. Cir. 1997).

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
medical evidence of a current disability. Second, the veteran 
must produce medical or, in some instances, lay evidence of 
an in-service incurrence or aggravation of a disease or 
injury.  Finally, the veteran must offer medical evidence of 
a nexus between the claimed inservice disease or injury and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); Epps, 126 F.3d at 1468-69.

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet.App. 488, 495-98 
(1997).

	I.  PTSD

The elements required to establish service connection for 
PTSD are 1) a current, diagnosis of PTSD, which is presumed 
to include both the adequacy of the PTSD symptomatology and 
the sufficiency of a claimed inservice stressor; 2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and  3) competent medical evidence of a 
causal nexus, or link, between the current symptomatology and 
the specific claimed inservice stressor.   38 C.F.R. 
§ 3.304(f) (1999); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).       

After reviewing the evidence of record, the Board finds that 
the veteran's PTSD claim is not well grounded.  The Board 
first notes that the most recent VA psychiatric examination, 
from April 1994, did not find evidence of PTSD.  The examiner 
noted the veteran's complaints of poor memory, auditory 
hallucinations, delusions, night sweats and nightmares.  The 
Board notes that the veteran did not associate any of these 
psychiatric symptoms with his military service.  The examiner 
found no problems with the veteran's memory, orientation, 
affect or thought processes, but did find that the veteran's 
insight and judgment were limited.  The veteran was diagnosed 
with polysubstance abuse and personality disorder, not 
otherwise specified.  The examiner then specifically noted 
that he found no evidence of PTSD during the examination.  
This evidence shows the lack of a current PTSD disability.  

The Board also notes that the previous VA psychiatric 
examination, dating back to July 1985, also resulted in a 
finding that the evidence did not support a psychiatric 
diagnosis of PTSD.  The only evidence of record revealing a 
PTSD diagnosis is in an April 1983 VA psychiatric examination 
report.  However, that report reveals that the veteran 
complained of depression, sleeplessness, anxiety, nightmares, 
auditory hallucinations and suicide ideations as the result 
of a gunshot wound that he sustained while he was the victim 
of a robbery attempt in 1981.  The examiner diagnosed the 
veteran with PTSD as the result of this robbery incident.  
The Board finds that this 1983 PTSD diagnosis is not based on 
a claim of inservice stressors.  The PTSD diagnosis has been 
refuted twice by VA examiners since the 1983 diagnosis, and 
the veteran's claim is based on a traumatic event that 
occurred after service discharge.  Thus, the Board need not 
analyze whether the veteran has sufficient evidence of the 
incurrence of an inservice stressor, or whether there is 
competent medical evidence of a nexus between as current PTSD 
disability and inservice stressors.  The Board finds that the 
veteran's PTSD claim is not well grounded.  See Caluza and 
Epps, supra.

	II.  Headaches 

As for evidence of a current headache disability, the veteran 
stated in a July 1999 statement in support of his claim that 
he currently suffers from frequent headaches.  He testified 
during his February 1999 Personal Hearing before the RO that 
his headaches are felt over the scar above his left eye and 
all across the top of his forehead, affecting his vision, and 
that they have often caused him to have to lie down and avoid 
noise for relief.  He also testified that he takes 
prescription medication for his headache pain.  The most 
recent neurological examination report of record, part of an 
April 1994 VA examination, did not reveal any evidence 
regarding a potential source of the veteran's reported 
headaches.  However, a headache disability is considered a 
medical condition that cannot be verified by medical 
diagnosis.  For purposes of a well-grounded claim, the Board 
presumes the veteran's statements to be credible evidence of 
a current headache disability.  See Meyer v. Brown, 9 Vet 
App. 425, 429 (1996).  Thus, the Board finds that the veteran 
has submitted sufficient evidence to satisfy the first 
element of a well-grounded claim.    

The veteran must also provide evidence of an inservice 
disease or injury for purposes of a well-grounded claim.  He 
testified during his February 1999 RO hearing that his 
headaches began when he was hit in the head with a rock and 
knocked unconscious during military service in 1975.  He 
related that he developed an immediate headache from that 
incident, but then the headache went away only to return 7-8 
week later.  His service medical records from December 1975 
show that the veteran was treated for a head laceration, and 
complained of headaches nausea, after being hit above the 
left eye with a rock.  The Board finds that there is 
sufficient evidence of an inservice injury to satisfy the 
second element of a well-grounded claim.  

Where the veteran's claim fails is in the third and final 
element of a well grounded claim, namely competent medical 
evidence of a nexus between a current disability and the 
inservice disease or injury.  Despite evidence of a history 
headaches, the Board does not find any evidence from a 
competent medical authority that connects the veteran's 
current headache condition to his inservice headaches after 
he was hit by a rock.  The first evidence of record of a post 
service headache condition is in treatment records from Bill 
Dedman, M.D., dated in September 1989.  These treatment 
records reflect that the veteran complained of headaches for 
the previous three days, and that he did not have a past 
history of headaches.  The diagnostic assessment was 
headaches, probably muscular in origin, and the veteran was 
prescribed pain medication.  During his RO hearing, the 
veteran described a most significant incident involving 
headaches.  He stated that he was shot in the head and had a 
metal plate put in his head, which caused him to have 
headaches.  Medical records from William T. Chapman, M.D. 
from January 1983 report that this shooting incident took 
place in October 1981, and required a left frontoparietal 
craniotomy.

The veteran has presented no competent evidence  concerning 
whether his current headaches are from an inservice rock 
incident, a post-service shooting incident, or any other 
cause.  The only evidence before the Board in support of the 
veteran's claim is the veteran's own assertions.  However, 
the veteran's assertions are insufficient to satisfy the 
nexus requirement because the veteran is a layperson with no 
medical training or expertise to determine medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  As the 
veteran has not submitted competent medical evidence of a 
nexus between his current headache condition and his active 
military service, his claim must be denied as not well 
grounded.  See Caluza and Epps, supra.

	III.  Temporary total evaluation 

The veteran contends that he is entitled to a temporary total 
disability evaluation based on postoperative convalescence by 
reason of his VA inpatient treatment from June 24, 1992 to 
July 30, 1992.  After reviewing the evidence, the Board finds 
that he is not entitled to these benefits.

Under 38 C.F.R. § 4.30 (1999), a total disability rating will 
be assigned when it is established that treatment of a 
service-connected disability resulted in (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more.

The evidence from VA hospital treatment records reveals that 
the veteran was admitted to a VA Detoxification Unit on June 
24, 1992, for treatment of alcoholism and alcohol withdrawal 
symptoms.  Following detoxification treatment, the veteran 
was transferred to the psychiatric unit for continued 
treatment.  During the course of his treatment, the veteran 
complained of headaches, nightmares, nightsweats and 
hallucinations.  He was discharged on July 30, 1992 with a 
diagnosis of organic affective disorder with visual 
hallucinations, and with plans for continued outpatient 
treatment for substance abuse.  

The Board notes, however, that the veteran was not treated 
during his hospitalization for a service connected 
disability.  His only service connected disability is for a 
scar, left supraorbital region, which is rated as 
noncompensable.  38 C.F.R. § 4.30(a) requires treatment of a 
service connected disability in order to be eligible for 
benefits under this VA regulation.  There is no evidence that 
the veteran was treated for his scar disability during this 
hospitalization period.  Thus, the Board finds that the 
preponderance of the evidence clearly shows that the criteria 
for a temporary total evaluation based on hospitalization for 
a service connected disability have not been met.


ORDER

A well-grounded claim not having been submitted, service 
connection for PTSD is denied.
A well-grounded claim not having been submitted, service 
connection for headaches is denied.
A temporary total disability evaluation for hospitalization 
from June to July of 1992 is denied.



________________________
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

